Exhibit 99.1 HACKENSACK, NJ,June 6, 2011 – First Real Estate Investment Trust (“FREIT”) reported its operating results for the six and three-month periods ended April 30, 2011. The results of operations as presented in this earnings release are unaudited, and are not necessarily indicative of future operating results. FINANCIAL HIGHLIGHTS Six Months Ended April 30, 2011 Three Months Ended April 30, 2011 *Net Income Per Share-Basic: *Dividends Per Share: *FFO Per Share-Basic: *FFO Payout: 80.0% 76.9% *Average Residential Occupancy: 94.4% 94.4% *Average Commercial Occupancy: 89.8% 90.0% RESULTS OF OPERATIONS Real Estate revenue for the six months ended April 30, 2011 (“Current Six Months”) decreased 1.7% to $21,827,000 compared to $22,209,000 for the six months ended April 30, 2010 (“Prior Six Months”). Real Estate revenue for the three months ended April 30, 2011 (“Current Quarter”) decreased 3.5% to $10,966,000 compared to $11,360,000 for the three months ended April 30, 2010 (“Prior Year’s Quarter”). Net income attributable to common equity (“net income-common equity”) for the Current Six Months was $2,339,000 ($0.34 per share basic) compared to $2,302,000 ($0.33 per share basic) for the Prior Six Months. Net income-common equity for the Current Quarter was $1,320,000 ($0.19 per share basic) compared to $1,130,000 ($0.16 per share basic) for the Prior Year’s Quarter. The schedule below provides a detailed analysis of the major changes that impacted net income-common equity for the six and three months ended April 30, 2011 and 2010: Six Months Ended April 30, Three Months Ended April 30, Change Change (in thousands, except per share) (in thousands, except per share) Real estate revenues: Commercial properties $ $ $ ) $ $ $ ) Residential properties Total real estate revenues ) ) Operating expenses: Real estate operations ) ) General and administrative ) ) Depreciation ) ) Total operating expenses ) ) Operating income Investment income 52 66 ) 23 30 (7
